                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA

NOEL QUINTANA,

                      Plaintiff,

       v.                                               CIVIL ACTION
                                                        No. 17-0996

CITY OF PHILADELPHIA, et al.,

                      Defendants.


                                      ORDER

      AND NOW, this 3rd day of April, 2019, upon consideration of Defendants’

Motions for Summary Judgment (ECF Nos. 65, 66), Plaintiff’s Responses (ECF Nos. 76,

77) and Defendants’ Replies (ECF Nos. 79, 81), and after hearing oral argument on the

Motions (ECF No. 96), it is hereby ORDERED that the Motions are GRANTED and

judgment entered for the Defendants. The Clerk of Court shall mark this case

CLOSED.

                                                     BY THE COURT:



                                                     /s/ Gerald J. Pappert
                                                     GERALD J. PAPPERT, J.
